DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 33, 35-43, 46, 48 and 91-92 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 120-125 and 128-129 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 120 recites the uniquely distinct features for: “...in an original state, displaying a map and a display window, the map corresponding to locations of a plurality of cameras and the display window displaying video feeds corresponding to video data sent by the cameras; - in response to a selection of a subset of said plurality of cameras, referred to as active cameras, displaying on the display window video feeds corresponding to video data sent by the active cameras, and creating summaries of the video data sent by the cameras in the plurality of cameras that are not the active cameras, referred to as passive cameras, - in response to a request to return to the original state, playing back on the display window the summaries to catch up to present time; and - returning to the original state after the summaries have caught up to present time.” Independent claim 128 recites the uniquely distinct features for: “...an input for receiving a video stream; - an output for releasing an output stream; and – a processor for producing the output stream from the video stream; - wherein the processor is configured such that when the video stream is characterized by a sequence of oscillating frames having a % motion change of M from one frame to the next for a non-zero value of M that is less than 100%, the output stream is characterized by first change in output value that lasts for a certain number of oscillating frames in the video stream followed by a second change in output value to a second value, which from that point on ceases to change even while the video stream continues to include the first sequence of oscillating frames.” The closest prior art in Laska et al. (US 2019/0156126 A1) teaches a client device 504 displaying a first implementation of a video monitoring user interface (UI) of the application on the touch screen 906. In FIG. 9A, the video monitoring UI includes three distinct regions: a first region 903, a second region 905, and a third region 907. In FIG. 9A, the first region 903 includes a video feed from a respective camera among the one or more camera 118 associated with the smart home environment 100. For example, the respective camera is located on the back porch of the user's domicile or pointed out of a window of the user's domicile. The first region 903 includes the time 911 of the video feed being displayed in the first region 903 and also an indicator 912 indicating that the video feed being displayed in the first region 903 is a live video feed. FIG. 9A, the second region 905 includes an event timeline 910 and a current video feed indicator 909 indicating the temporal position of the video feed displayed in the first region 903 (i.e., the point of playback for the video feed displayed in the first region 903). In FIG. 9A, the video feed displayed in the first region 903 is a live video feed from the respective camera. In some implementations, the video feed displayed in the first region 903 may be previously recorded video footage. For example, the user of the client device 504 may drag the indicator 909 to any position on the event timeline 910 causing the client device 504 to display the video feed from that point in time forward in the first region 903. In another example, the user of the client device 504 may perform a substantially horizontal swipe gesture on the event timeline 910 to scrub between points of the recorded video footage causing the indicator 909 to move on the event timeline 910 and also causing the client device 504 to display the video feed from that point in time forward in the first region 903, Hodge et al. (US 2018/0220189 A1) teaches live camera feeds from multiple sources can be displayed on the mobile device 104 through the camera pane 401b of mobile app as illustrated in FIG. 4b. In one embodiment, the camera pane 401b includes a camera feed window 410, a camera control interface 411 and a camera selection interface 412. Alternative embodiments may include a subset or additional elements in camera pane 401b. For example, camera selection interface 412 may be not included in a single-camera embodiment. Camera feed window 410 displays the video feed from the currently selected camera. Cameras may be selected using the camera selection interface 412. For example, camera selection interface 412 may display a selection option 412a-n for each of 1-n available cameras. In one embodiment, icons are used to depict each of the available cameras, such as a home camera (e.g., an auxiliary camera 105), a vehicle camera (e.g., from a client device 101), and a phone camera (e.g., the camera on the mobile device 106). Any number of additional cameras may be made available and the selection interface 412 modified to allow selection, such as via a drop-down menu, a pop-up “edit” menu, a picker menu, a rolling menu, or the like. Now referring to FIG. 8, a method for identifying and sharing event-based video clips is described. In addition to the various options for sharing video clips identified above, in one embodiment, video clips may also be shared based on their potential relevance to events generated by different camera devices. To do so, in one embodiment, a video clip sharing request is received 800. The video clip sharing request 800 may be user-generated or automatically generated. For example, in one embodiment, a map can be accessed displaying the location of camera devices for which a user may request shared access. The user can select the camera device or devices it wants to request video from. In an alternative embodiment, the user enters a location, date, and time for which video is desired to generate a sharing request, MEREDITH et al. (US 2017/01116674 A1) teaches a communication route 122 is established between the broadcast image processor 116 and local control unit 118. Through the communication route 122, the broadcast image processor 116 can provide the broadcast to the local control unit 118. In other embodiments, the communication route 122 can include a typical broadcast path such as through cable, satellite, or fiber optic broadcast networks as well as an Internet network connection through which the broadcast image processor 116 and local control unit 118 can communicate. In addition, the communication route 122 can include a custom unicast route between the broadcast image processor 116 and local control unit 118. The unicast route between the broadcast image processor 116 and local control unit 118 can provide the path for the local control unit 118 to receive summaries of the feeds from one or more of the multiple cameras or recording devices 104, 106, 108, 110, 112, and 114, to provide requests to the broadcast image processor 116, and to receive custom media content from the broadcast image processor 116. The unicast route can include an Internet connection.
Exemplarily, the broadcast image processor 116 can accept and summarize the feeds from one or more of the multiple cameras or recording devices 104, 106, 108, 110, 112, and 114. The broadcast image processor 116 can summarize each feed and then create a summary or other description of the feeds. The broadcast image processor 116 can then provide the descriptions or summaries to the local control unit 118 through the communication route 122. Thus, the broadcast image processor 116 can provide a summary, description, or image of one or more of the multiple cameras or recording devices 104, 106, 108, 110, 112, and 114 at the event to a user at the local control unit 118, however, either singular or in combination, fails to anticipate or render the above underlined limitations obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Instant Application
Patent No. 10,971,192
(Claim 32)
32. (Original) A computer-implemented media processing method, comprising: - obtaining at least one media stream; - determining an anomaly state associated with each of the at least one media stream; - identifying segments of interest of each of the at least one media stream based on the anomaly state associated with each of the at least one media stream; and - creating a media summary based on the identified segments of interest of the at least one media stream.









(Claim 33)
33. (Original) The method defined in claim 32, wherein determining an anomaly state associated with each of the at least one media stream comprises determining an anomaly state of each of a plurality of time windows of each of the at least one media stream, wherein the anomaly state of a given one of the time windows indicates whether the given one of the time windows exhibits a statistically abnormal change in motion, and wherein identifying segments of interest of each of the at least one media stream based on the anomaly state associated with each of the at least one media stream comprises identifying segments of interest of each of the at least one media stream based on the anomaly state of each time window of each of the at least one media stream.

(Claim 34)
34. (Original) The method defined in claim 32, wherein the at least one media stream comprises a plurality of video streams containing video data and received from a plurality of cameras and wherein the media summary comprises video data from at least two cameras in the plurality of cameras.

(Claim 35)
35. (Original) The method defined in claim 33, wherein the at least one media stream comprises at least one video stream and wherein identifying segments of interest of each of the at least one media stream based on the anomaly state of each time window of each of the at least one media stream comprises identifying those time windows of the at least one video stream whose anomaly state is indicative of a statistically abnormal change in motion.

(Claim 36)
36. (Original) The method defined in claim 33, wherein the at least one media stream comprises at least one video stream and wherein identifying segments of interest of each of the at least one media stream based on the anomaly state of each time window of each of the at least one media stream comprises identifying those time windows of the at least one video stream whose anomaly state is indicative of an anomaly state transition.

(Claim 37)
37. (Original) The method defined in claim 33, wherein the at least one media stream comprises at least one video stream and wherein identifying segments of interest of each of the at least one media stream based on the anomaly state of each time window of each of the at least one media stream comprises identifying specific time windows of the at least one video stream whose anomaly state is indicative of an anomaly state transition, in addition to at least one time window preceding each of the specific time windows and at least one time window following each of the specific time windows.

(Claim 38)
38. (Original) The method defined in claim 33, wherein the at least one media stream comprises at least one video stream and wherein identifying segments of interest of each of the at least one media stream based on the anomaly state of each time window of each of the at least one media stream comprises identifying those time windows of the at least one video stream whose anomaly state is indicative of a statistically abnormal increase in motion.

(Claim 39)
39. (Original) The method defined in claim 33, wherein the at least one media stream comprises at least one video stream and wherein identifying segments of interest of each of the at least one media stream based on the anomaly state of each time window of each of the at least one media stream comprises identifying those time windows of the at least one video stream whose anomaly state matches user-specified criteria.

(Claim 40)
40. (Original) The method defined in claim 39, further comprising implementing a GUI to obtain from a user the user-specified criteria.

(Claim 41)
41. (Original) The method defined in claim 40, wherein the user-specified criteria comprise at least an anomaly state of interest specified by the user.

(Claim 42)
42. (Original) The method defined in claim 41, wherein the user-specified criteria further comprise at least an anomaly state transition of interest within the same video stream.

(Claim 43)
43. (Original) The method defined in claim 42, wherein the user-specified criteria further comprise a desired time range for the at least one video stream.

(Claim 44)
44. (Original) The method defined in claim 32, wherein the at least one media stream comprises at least one video stream and wherein creating a media summary based on the identified segments of interest of the at least one media stream comprises concatenating the identified segments of interest of the at least one media stream.

(Claim 45)
45. (Original) The method defined in claim 32, wherein the at least one media stream comprises at least one video stream and wherein creating a media summary based on the identified segments of interest of the at least one media stream comprises combining the identified segments of interest of the at least one media stream with an identifier of the media stream associated with each of the segments of interest.

(Claim 46)
46. (Original) The method defined in claim 33, wherein the at least one media stream comprises at least one video stream and wherein determining an anomaly state of each time window of each of the at least one video stream comprises: - obtaining motion indicators for a plurality of samples of the video stream, each of the time windows spanning a subset of the samples; and - obtaining an anomaly state for a given time window of the plurality of time windows by: - obtaining estimated statistical parameters for the given time window based on measured statistical parameters characterizing the motion indicators for the samples in at least one time window of the video stream that precedes the given time window; and - determining the anomaly state for the given time window based on the plurality of motion indicators obtained for the samples in the given time window and the estimated statistical parameters.

(Claim 47)
47. (Original) The method defined in claim 32, wherein the at least one media stream comprises at least one video stream, wherein the method further comprising receiving at least one anomaly state output stream conveying the anomaly state associated with each of the at least one video stream.

(Claim 48)
48. (Original) The method defined in claim 33, wherein the at least one media stream comprises at least one video stream, wherein the method further comprising receiving at least one anomaly state output stream conveying an anomaly state for each time window of the at least one video stream.

(Claim 49)
49. (Original) The method defined in claim 32, further comprising storing the media summary in memory.

(Claim 50)
50. (Original) The method defined in claim 32, wherein the at least one media stream comprises at least one video stream and wherein the media summary is a video summary, the method further comprising playing back the video summary on a display.



(Claim 51)
51. (Original) The method defined in claim 32, wherein the at least one media stream comprises at least one video stream, the method further comprising simultaneously playing back the video summary and the at least one video stream from which the video summary was created on a display.

(Claim 52)
52. (Original) The method defined in claim 32, wherein the at least one media stream comprises a plurality of video streams, and wherein the media summary comprises a video summary including interleaved segments of interest from the plurality of video streams.

(Claim 53)
53. (Original) The method defined in claim 32, wherein the at least one media stream comprises a plurality of video streams, and wherein the media summary comprises segments of interest containing video data and a header associated with each segment of interest and identifying a source of the associated segment of interest.

(Claim 54)
54. (Original) The method defined in claim 53, wherein the header associated with each segment of interest further identifies a time stamp of the associated segment of interest.

(Claim 55)
55. (Original) The method defined in claim 32, wherein creating the media summary based on the identified segments of interest comprises determining a time stamp data for each of the segments of interest, the media summary comprising the determined time stamp data.

(Claim 56)
56. (Original) The method defined in claim 55, wherein the at least one media stream comprises a plurality of video streams and wherein the media summary lacks video data from any of the video streams.



(Claim 88) 
88. (Original) A computer-implemented media processing method, comprising: - obtaining an original media stream; - for a given portion of a plurality of portions of the media stream, determining an anomaly state associated with the given portion, the anomaly state being one of a plurality of possible anomaly states; and - storing a composite media stream in a memory, each of a plurality of portions of the composite media stream comprising a corresponding one of the portions of the original media stream and an indication of the anomaly state associated with the corresponding one of the portions of the original media stream.
89. (Original) The method defined in claim 88, wherein the plurality of possible anomaly states includes at least one anomaly state indicative of an anomalous increase in motion, at least one anomaly state indicative of an anomalous decrease in motion and an anomaly state indicative of neither an anomalous increase in motion nor an anomalous decrease in motion.
90. (Original) The method defined in claim 89, wherein an anomalous increase in motion comprises a statistically abnormal increase in motion and wherein an anomalous decrease in motion comprises a statistically abnormal decrease in motion.
91. (Original) The method defined in claim 88, wherein the original media stream is a video stream, wherein the portions are time windows and wherein the anomaly state associated with the corresponding one of the portions of the original media stream is based on (i) an estimate of statistical parameters about the normal motion level for the media stream and (ii) instantaneous measures of the current motion level and (iii) utilizing statistical hypothesis testing to determine if in current motion level is statistically normal or abnormal.
92. (Original) The method defined in claim 88, wherein the original media stream comprises a video stream, wherein the portions of the media stream correspond to time windows of the video stream and wherein determining an anomaly state associated with the given portion comprises: - obtaining motion indicators for a plurality of samples of the video stream, each of the time windows spanning a subset of the samples; - obtaining an anomaly state for a given time window of the plurality of time windows by: - obtaining estimated statistical parameters for the given time window based on measured statistical parameters characterizing the motion indicators for the samples in at least one time window of the video stream that precedes the given time window; and - determining the anomaly state for the given time window based on the plurality of motion indicators obtained for the samples in the given time window and the estimated statistical parameters.


93. (Original) The method defined in claim 88, wherein the original media stream is a video stream originating from a particular camera, and wherein the composite media stream is stored in the memory in association with an identifier of the particular camera.
130. (Original) The method defined in claim 88, further comprising monitoring statistics about the portions of the original media stream associated with each of the anomaly states.
131. (Original) The method defined in claim 88, further comprising monitoring the absolute or relative number of portions of the original media stream associated with each of the anomaly states.

(Claim 1)
1. A computer-implemented method, comprising: obtaining motion indicators for a plurality of samples of a video stream; obtaining an anomaly state for a given time window of a plurality of time windows of the video stream, each of the time windows spanning a subset of the samples, by: obtaining estimated statistical parameters for the given time window based on measured statistical parameters characterizing the motion indicators for the samples in at least one time window of the video stream that precedes the given time window; and determining the anomaly state for the given time window based on the plurality of motion indicators obtained for the samples in the given time window and the estimated statistical parameters; and processing the video stream based on the anomaly state for various ones of the time windows.

(Claim 1 above includes the claimed limitations of Claim 33 of the Instant Application)















(Claim 1 above and Claim 26 below include the claimed limitations of Claim 34 of the Instant Application)





(Claim 1 above and Claim 19 below include the claimed limitations of Claim 35 of the Instant Application)








(Claim 1 above includes the claimed limitations of Claim 36 of the Instant Application)








(Claim 1 above includes the claimed limitations of Claim 37 of the Instant Application)











(Claim 1 above includes the claimed limitations of Claim 38 of the Instant Application)









(Claim 1 above includes the claimed limitations of Claim 39 of the Instant Application)







(Claim 1 above includes the claimed limitations of Claim 40 of the Instant Application)

(Claim 1 above includes the claimed limitations of Claim 41 of the Instant Application)



(Claim 1 above includes the claimed limitations of Claim 42 of the Instant Application)



(Claim 1 above includes the claimed limitations of Claim 43 of the Instant Application)



(Claim 1 above and Claim 26 below include the claimed limitations of Claim 44 of the Instant Application)




(Claim 1 above and Claim 26 below include the claimed limitations of Claim 45 of the Instant Application)







(Claim 1 above and Claim 21 below include the claimed limitations of Claim 46 of the Instant Application)



















(Claim 1 above includes the claimed limitations of Claim 47 of the Instant Application)





(Claim 1 above includes the claimed limitations of Claim 48 of the Instant Application)




(Claim 1 above and Claim 26 below include the claimed limitations of Claim 49 of the Instant Application)


(Claim 1 above and Claim 26 below include the claimed limitations of Claim 50 of the Instant Application)






(Claim 1 above and Claim 26 below include the claimed limitations of Claim 51 of the Instant Application)






(Claim 1 above and Claim 26 below include the claimed limitations of Claim 52 of the Instant Application)





(Claim 1 above and Claim 26 below include the claimed limitations of Claim 53 of the Instant Application)





(Claim 1 above and Claim 26 below include the claimed limitations of Claim 54 of the Instant Application)



(Claim 1 above and Claim 26 below include the claimed limitations of Claim 55 of the Instant Application)




(Claim 1 above and Claim 26 below include the claimed limitations of Claim 56 of the Instant Application)


(Claim 1 above includes the claimed limitations of Claim 88 of the Instant Application)













(Claim 1 above, Claim 19 and Claim 21 below include the claimed limitations of Claim 89 of the Instant Application)





(Claim 1 above, Claim 19 and Claim 21 below include the claimed limitations of Claim 90 of the Instant Application)



(Claim 1 above, Claim 19 and Claim 21 below include the claimed limitations of Claim 91 of the Instant Application)









(Claim 1 above and Claim 14 below include the claimed limitations of Claim 92 of the Instant Application)



(Claim 14)
14. The computer-implemented method defined in claim 1, wherein determining the anomaly state for the given time window based on the plurality of motion indicators obtained for the samples in the given time window and the estimated statistical parameters comprises (i) determining, from the motion indicators obtained for the samples in at least the given time window, average motion indicators indicative of average inter-sample image movement over a corresponding subset of least three of the samples; and (ii) determining the anomaly state for the given time window based on the average motion indicators obtained for the samples in the given time window and the estimated statistical parameters.

(Claim 1 above includes the claimed limitations of Claim 93 of the Instant Application)



(Claim 1 above includes the claimed limitations of Claim 130 of the Instant Application)


(Claim 1 above includes the claimed limitations of Claim 131 of the Instant Application)



(Claim 19)
19. The computer-implemented method defined in claim 15, wherein determining whether the current time window includes a statistically abnormal increase in motion in the video stream comprises computing a p-value for each of the motion indicators obtained for the samples in the given time window, computing an average p-value, and comparing said average p-value to a threshold.


(Claim 21)
21. The computer-implemented method defined in claim 15, wherein determining an anomaly state for the current time window based on the plurality of motion indicators obtained for the samples in the given time window and the estimated statistical parameters further comprises determining whether the current time window includes a statistically abnormal decrease in motion in the video stream.


(Claim 26)
26. The computer-implemented method defined in claim 24, wherein processing the video stream based on the anomaly state for various ones of the time windows comprises (i) identifying portions of the video stream containing a leading time window for which the anomaly state changes to being indicative of a statistically abnormal increase in motion and (ii) creating a video summary based on such portions of the video stream.



Claims 32, 44, 45, 47 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, and 26 of U.S. Patent No. 10,971,192, and further in view of PERIASWAMY et al. US Pub. No. 2020/0019790, and further in view of Song et al. US Pub. No. 2016/0299968.
Re claim 32, the conflicting claims are not patentably distinct from each other because every limitation of claim 32 of the Instant Application is found in claims 1, 24, and 26 of the Patent No. 10,971,192, except the following limitation: “- obtaining at least one media stream; - determining an anomaly state associated with each of the at least one media stream; - identifying segments of interest of each of the at least one media stream based on the anomaly state associated with each of the at least one media stream.”
However, the reference of PERIASWAMY explicitly teaches “- obtaining at least one media stream” (see ¶ 60 for obtaining at least one media stream (i.e. obtaining or receiving a first image frame from a first image acquisition device as described in fig. 2 step 202)); “- determining an anomaly state associated with each of the at least one media stream” (see ¶ 64 for determining an anomaly state associated with each of the at least one media stream (i.e. responsive to detection of an anomaly in a first image region of the first field of view, step 204 comprises identifying a second image acquisition device having a second field of view such that the first image region of the first field of view is also included within the second field of view as described in figs. 2, 4 paragraph 61)); “- identifying segments of interest of each of the at least one media stream based on the anomaly state associated with each of the at least one media stream” (see ¶s 67-68 for identifying segments of interest of each of the at least one media stream based on the anomaly state associated with each of the at least one media stream (i.e. step 202 resulted in obtaining a first image frame from a first image acquisition device having field of view FOV1, and further that an anomaly was detected within an image region falling within region A of field of view FOV1, step 204 would result in identification of a second image acquisition device having field of view FOV2 since field of view FOV2 also includes the image region A within which an anomaly has been detected as described in fig. 2 paragraph 64). Also, see paragraphs 69-70)
Therefore, taking the combined teachings of Patent No. 10,971,192 and PERIASWAMY as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate this feature (determining) into the system of Patent No. 10,971,192 as taught by PERIASWAMY.
One will be motivated to incorporate the above feature into the system of Patent No. 10,971,192 as taught by PERIASWAMY for the benefit of determining or calculating a score or other indication (for example a confidence score) that indicates or identifies the likelihood that the anomaly detection is accurate (i.e. the likelihood that the image information that has been interpreted as representative of anomaly, is in fact representative of a genuine anomaly), wherein such confidence score may be compared against a predefined minimum value, and the first image frame may be flagged as including image information representing an anomaly, only in cases where the confidence score exceeds said predefined minimum value, wherein responsive to identification or detection of an anomaly based on the image analysis of the first image frame, step 102 may result in generation or communication of a notification, flag or alert regarding detection of an anomaly within the first image frame, wherein responsive to detection of an anomaly within the first image frame, the method executes a verification action for verifying the existence of an anomaly, wherein a verification action or verification analysis may be triggered in cases where (i) a confidence score associated with the anomaly detection at step 102 is lower than a predefined minimum value, or (ii) a confidence score associated with the anomaly detection at step 102 falls within a predefined range of values in order to improve efficiency when generating an anomaly notification or an anomaly confirmation in response to the results of the verification analysis (at step 104) confirming the existence of the anomaly previously detected at step 102 (see fig. 1 ¶s 55-58)
On the other hand, the reference of Song discloses “and - creating a media summary based on the identified segments of interest of the at least one media stream” (see ¶ 64 for creating a media summary based on the identified segments of interest of the at least one media stream (i.e. the segment score 122 for each segment 116 of the media content item can be used to generate a summary by selecting one or more of the media content segments 116 using the segment scores 122 as described in fig. 1 paragraph 62))
Therefore, taking the combined teachings of Patent No. 10,971,192 and Song as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (summary) into the system of Patent No. 10,971,192 as taught by Song.
One will be motivated to incorporate the above feature into the system of Patent No. 10,971,192 as taught by Song for the benefit of using the segment score 122 for each segment 116 of the media content item to generate a summary by selecting one or more of the media content segments 116 using the segment scores 122, wherein a number of media content segments 116 having a maximum total score may be selected with or without using a budget parameter, such as and without limitation a desired number of media content segments 116, a desired duration of the summary 126, etc. in order to ease the processing time when generating a summary by selecting one or more of the media content segments 116 using the segment scores 122 (see fig. 1 ¶ 62)
Re claim 44, the conflicting claims are not patentably distinct from each other because every limitation of claim 44 of the Instant Application is found in claims 1, 24, and 26 of the Patent No. 10,971,192, except the following limitation: “wherein the at least one media stream comprises at least one video stream and wherein creating a media summary based on the identified segments of interest of the at least one media stream comprises concatenating the identified segments of interest of the at least one media stream.”
However, the reference of Song explicitly teaches “wherein the at least one media stream comprises at least one video stream and wherein creating a media summary based on the identified segments of interest of the at least one media stream comprises concatenating the identified segments of interest of the at least one media stream” (see ¶ 62 for the at least one media stream comprises at least one video stream and wherein creating a media summary based on the identified segments of interest of the at least one media stream comprises concatenating the identified segments of interest of the at least one media stream (i.e. the summary 126 may be generated by concatenating segments 116 with u.sub.i≠0 in chronological order as described in fig. 1 paragraph 64))
Therefore, taking the combined teachings of Patent No. 10,971,192, PERIASWAMY and Song as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (summary) into the system of Patent No. 10,971,192 as taught by Song.
Per claim 44, Patent No. 10,971,192 and Song are combined for the same motivation as set forth in claim 32 above.
Re claim 45, the conflicting claims are not patentably distinct from each other because every limitation of claim 45 of the Instant Application is found in claims 1, 24, and 26 of the Patent No. 10,971,192, except the following limitation: “wherein the at least one media stream comprises at least one video stream and wherein creating a media summary based on the identified segments of interest of the at least one media stream comprises combining the identified segments of interest of the at least one media stream with an identifier of the media stream associated with each of the segments of interest.” 
However, the reference of Song explicitly teaches “wherein the at least one media stream comprises at least one video stream and wherein creating a media summary based on the identified segments of interest of the at least one media stream comprises combining the identified segments of interest of the at least one media stream with an identifier of the media stream associated with each of the segments of interest” (see ¶ 64 for the at least one media stream comprises at least one video stream and wherein creating a media summary based on the identified segments of interest of the at least one media stream comprises combining the identified segments of interest of the at least one media stream with an identifier of the media stream associated with each of the segments of interest (i.e. a similarity score 122 for a given media content segment 116 provides a measure of similarity between the media content segment 116 of the media content item 112 and the descriptive information, e.g., title, 102, the scores for segments 116 can be used by summary generator 124 to generate summary 126 as described in fig. 1 paragraph 33, furthermore, the segment score 122 for each segment 116 of the media content item can be used to generate a summary by selecting one or more of the media content segments 116 using the segment scores 122 as described in fig. 1 paragraph 62). Also, see fig. 4 paragraphs 67-68, 74-76)
Therefore, taking the combined teachings of Patent No. 10,971,192, PERIASWAMY and Song as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (summary) into the system of Patent No. 10,971,192 as taught by Song.
Per claim 45, Patent No. 10,971,192 and Song are combined for the same motivation as set forth in claim 32 above.
Re claim 47, the conflicting claims are not patentably distinct from each other because every limitation of claim 47 of the Instant Application is found in claim 1 of the Patent No. 10,971,192, except the following limitation: “wherein the at least one media stream comprises at least one video stream, wherein the method further comprising receiving at least one anomaly state output stream conveying the anomaly state associated with each of the at least one video stream.”
However, the reference of PERIASWAMY explicitly teaches “wherein the at least one media stream comprises at least one video stream, wherein the method further comprising receiving at least one anomaly state output stream conveying the anomaly state associated with each of the at least one video stream” (see ¶s 55-57 for the at least one media stream comprises at least one video stream, wherein the method further comprising receiving at least one anomaly state output stream conveying the anomaly state associated with each of the at least one video stream (i.e. step 106 comprises generating an anomaly notification or an anomaly confirmation in response to the results of the verification analysis (at step 104) confirming the existence of the anomaly previously detected at step 102  as shown in fig. 1 paragraph 58). Also, see figs. 2, 4 paragraphs 64, 68-70)
Therefore, taking the combined teachings of Patent No. 10,971,192, PERIASWAMY and Song as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (receiving) into the system of Patent No. 10,971,192 as taught by PERIASWAMY.
One will be motivated to incorporate the above feature into the system of Patent No. 10,971,192 as taught by PERIASWAMY for the benefit of determining or calculating a score or other indication (for example a confidence score) that indicates or identifies the likelihood that the anomaly detection is accurate (i.e. the likelihood that the image information that has been interpreted as representative of anomaly, is in fact representative of a genuine anomaly), wherein such confidence score may be compared against a predefined minimum value, and the first image frame may be flagged as including image information representing an anomaly, only in cases where the confidence score exceeds said predefined minimum value, wherein responsive to identification or detection of an anomaly based on the image analysis of the first image frame, step 102 may result in generation or communication of a notification, flag or alert regarding detection of an anomaly within the first image frame, wherein responsive to detection of an anomaly within the first image frame, the method executes a verification action for verifying the existence of an anomaly, wherein a verification action or verification analysis may be triggered in cases where (i) a confidence score associated with the anomaly detection at step 102 is lower than a predefined minimum value, or (ii) a confidence score associated with the anomaly detection at step 102 falls within a predefined range of values in order to improve efficiency when generating an anomaly notification or an anomaly confirmation in response to the results of the verification analysis (at step 104) confirming the existence of the anomaly previously detected at step 102 (see fig. 1 ¶s 55-58)
Re claim 49, the conflicting claims are not patentably distinct from each other because every limitation of claim 49 of the Instant Application is found in claims 1, 24, and 26 of the Patent No. 10,971,192, except the following limitation: “further comprising storing the media summary in memory.”
However, the reference of Song explicitly teaches “further comprising storing the media summary in memory” (see ¶ 76 for storing the media summary in memory (i.e. at step 426, a summary, e.g., summary 126, is generated using the at least one media content segment 116 selected at step 424, the generated summary may be transmitted to one or more user computing devices for presentation at the one or more user computing devices as shown in fig. 4). Thus, it should be noted that the generated media summary has to be stored in memory of the user computer device 504 before the user computer device 504 transmits the generated media summary to the one or more user computing devices which also has/have to store the generated media summary before presentation at the one or more user computing devices as shown in fig. 5 paragraphs 78-79)
Therefore, taking the combined teachings of Patent No. 10,971,192, PERIASWAMY and Song as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (summary) into the system of Patent No. 10,971,192 as taught by Song.
Per claim 49, Patent No. 10,971,192 and Song are combined for the same motivation as set forth in claim 32 above.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, and 26 of U.S. Patent No. 10,971,192, and further in view of PERIASWAMY et al. US Pub. No. 2020/0019790, and further in view of Song et al. US Pub. No. 2016/0299968, and further in view of MEREDITH et al. US Pub. No. 2017/0111674.
Re claim 34, the conflicting claims are not patentably distinct from each other because every limitation of claim 34 of the Instant Application is found in claims 1, 24,  and 26 of the Patent No. 10,971,192, except the following limitation: “wherein the at least one media stream comprises a plurality of video streams containing video data and received from a plurality of cameras and wherein the media summary comprises video data from at least two cameras in the plurality of cameras”
However, the reference of PERIASWAMY explicitly teaches “wherein the at least one media stream comprises a plurality of video streams containing video data and received from a plurality of cameras” (see ¶ 62 for the at least one media stream comprises a plurality of video streams containing video data and received from a plurality of cameras (i.e. a plurality of image frames obtained from a plurality of image acquisition devices as described in figs. 2, 4 paragraph 64))
Therefore, taking the combined teachings of Patent No. 10,971,192, PERIASWAMY and Song as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate this feature (receive) into the system of Patent No. 10,971,192 as taught by PERIASWAMY.
One will be motivated to incorporate the above feature into the system of Patent No. 10,971,192 as taught by PERIASWAMY for the benefit of obtaining a first image frame from a first image acquisition device having field of view FOV1, and further that an anomaly was detected within an image region falling within region A of field of view FOV1, wherein step 204 would result in identification of a second image acquisition device having field of view FOV2 since field of view FOV2 also includes the image region A within which an anomaly has been detected, wherein the objective of step 204 is to identify a second camera or image acquisition device that has a field of view which covers the region in which the first camera or image acquisition device has already detected an anomaly in order to improve efficiency when using image frames from the second device for anomaly verification purposes (see fig. 2 ¶ 64)
On the other hand, MEREDITH discloses “and wherein the media summary comprises video data from at least two cameras in the plurality of cameras” (see ¶s 21-22 for (summaries of the feeds from one or more of the multiple cameras as described in fig. 1 paragraph 20))
Therefore, taking the combined teachings of Patent No. 10,971,192, PERIASWAMY, Song and MEREDITH as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (summary) into the system of Patent No. 10,971,192 as taught by MEREDITH.
One will be motivated to incorporate the above feature into the system of Patent No. 10,971,192 as taught by MEREDITH for the benefit of receiving, at a broadcast image processor, from a broadcast event, a plurality of camera feeds, wherein the camera feeds each comprise an image of the broadcast event from a different angle, storing, by the broadcast image processor, data generated by the plurality of camera feeds in a buffer for a predetermined period of time, generating, by the broadcast image processor, a summary of selectable options associated with the plurality of camera feeds to a media processor in order to ease the processing time when receiving, at a broadcast image processor, from a broadcast event, a plurality of camera feeds (see ¶ 12)
Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, and 26 of U.S. Patent No. 10,971,192, and further in view of PERIASWAMY et al. US Pub. No. 2020/0019790, and further in view of Song et al. US Pub. No. 2016/0299968, and further in view of Schmouker et al. US Pub. No. 2009/0142033.
Re claim 50, the conflicting claims are not patentably distinct from each other because every limitation of claim 50 of the Instant Application is found in claims 1, 24, and 26 of the Patent No. 10,971,192, except the following limitation: “wherein the at least one media stream comprises at least one video stream and wherein the media summary is a video summary, the method further comprising playing back the video summary on a display.”
However, the reference of Schmouker explicitly teaches “wherein the at least one media stream comprises at least one video stream and wherein the media summary is a video summary, the method further comprising playing back the video summary on a display” (see ¶s 69, 72 for the at least one media stream comprises at least one video stream and wherein the media summary is a video summary, the method further comprising playing back the video summary on a display (i.e. playing back the video summary on a display as described in fig. 1 paragraph 73). Also, see paragraphs 77, 80)
Therefore, taking the combined teachings of Patent No. 10,971,192, PERIASWAMY, Song and Schmouker as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (playing back) into the system of Patent No. 10,971,192 as taught by Schmouker.
One will be motivated to incorporate the above feature into the system of Patent No. 10,971,192 as taught by Schmouker for the benefit of transmitting, as the audio/video data is received, the data to the processor 17 which constructs the summary in live mode so that the summary is available when the device switches back to playback mode, wherein the summary data is portions of the incoming video stream repeating the important moments of the transmitted event, wherein the data is recorded as it is received, only the addresses of the pointers or markers are stored so as to play back only the important scenes when viewing the summary in order to ease the processing time when playing back only the important scenes when viewing the summary (see ¶s 69, 73)
Claims 51, 52, 55 and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, and 26 of U.S. Patent No. 10,971,192, and further in view of PERIASWAMY et al. US Pub. No. 2020/0019790, and further in view of Song et al. US Pub. No. 2016/0299968, and further in view of Vishnia et al. US Pub. No. 2017/0374120.
Re claim 51, the conflicting claims are not patentably distinct from each other because every limitation of claim 51 of the Instant Application is found in claims 1, 24, and 26 of the Patent No. 10,971,192, except the following limitation: “wherein the at least one media stream comprises at least one video stream, the method further comprising simultaneously playing back the video summary and the at least one video stream from which the video summary was created on a display.”
However, the reference of Vishnia explicitly teaches “wherein the at least one media stream comprises at least one video stream, the method further comprising simultaneously playing back the video summary and the at least one video stream from which the video summary was created on a display” (see ¶s 19, 35, 37 for the at least one media stream comprises at least one video stream, the method further comprising simultaneously playing back the video summary and the at least one video stream from which the video summary was created on a display (i.e. playing video 300 transitions to a video summary of unseen content 310 from Track B (Track B summary 315), which includes the content that occurred while the user was watching Track A, as well as content in Track B that will occur while the Track B summary 315 is being shown as described in fig. 3 paragraph 36). Thus,   simultaneously playing back a video summary of unseen content 310 from Track B (Track B summary 315), which includes the content that occurred while the user was watching Track A, as well as content in Track B that will occur while the Track B summary 315 is being shown as described in fig. 3)
Therefore, taking the combined teachings of Patent No. 10,971,192, PERIASWAMY, Song and Vishnia as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (simultaneously) into the system of Patent No. 10,971,192 as taught by Vishnia.
One will be motivated to incorporate the above feature into the system of Patent No. 10,971,192 as taught by Vishnia for the benefit of playing video 300 transitions to a video summary of unseen content 310 from Track B (Track B summary 315), which includes the content that occurred while the user was watching Track A, as well as content in Track B that will occur while the Track B summary 315 is being shown, wherein the length of the video summary 315 can be determined by, for example, identifying and adding up the length of individual portions of the summary 315 that will be compiled into the full summary 315 for presentation to the user in order to ease the processing time and have a user friendly interaction (see fig. 3 ¶ 36)
Re claim 52, the conflicting claims are not patentably distinct from each other because every limitation of claim 52 of the Instant Application is found in claims 1, 24, and 26 of the Patent No. 10,971,192, except the following limitation: “wherein the at least one media stream comprises a plurality of video streams, and wherein the media summary comprises a video summary including interleaved segments of interest from the plurality of video streams.”
However, the reference of PERIASWAMY explicitly teaches “wherein the at least one media stream comprises a plurality of video streams” (see ¶ 62 for the at least one media stream comprises a plurality of video streams (i.e. a plurality of image frames obtained from a plurality of image acquisition devices as described in figs. 2, 4 paragraph 64))
Therefore, taking the combined teachings of Patent No. 10,971,192, PERIASWAMY and Song as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate this feature (plurality of video streams) into the system of Patent No. 10,971,192 as taught by PERIASWAMY.
One will be motivated to incorporate the above feature into the system of Patent No. 10,971,192 as taught by PERIASWAMY for the benefit of obtaining a first image frame from a first image acquisition device having field of view FOV1, and further that an anomaly was detected within an image region falling within region A of field of view FOV1, wherein step 204 would result in identification of a second image acquisition device having field of view FOV2 since field of view FOV2 also includes the image region A within which an anomaly has been detected, wherein the objective of step 204 is to identify a second camera or image acquisition device that has a field of view which covers the region in which the first camera or image acquisition device has already detected an anomaly in order to improve efficiency when using image frames from the second device for anomaly verification purposes (see fig. 2 ¶ 64)

On the other hand, Vishnia discloses “and wherein the media summary comprises a video summary including interleaved segments of interest from the plurality of video streams” (see ¶s 43-45 for the media summary comprises a video summary including interleaved segments of interest from the plurality of video streams (i.e. summary A1, summary B1, etc. include interleaved segments of interest from the plurality of video streams as shown in fig. 4))
Therefore, taking the combined teachings of Patent No. 10,971,192, PERIASWAMY, Song and Vishnia as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (summary) into the system of Patent No. 10,971,192 as taught by Vishnia.
One will be motivated to incorporate the above feature into the system of Patent No. 10,971,192 as taught by Vishnia for the benefit of depicting two examples of a user watching the video presentation of FIG. 4A and switching between Tracks A and B at different times during playback, wherein in Example 1, playback begins with Track A as the selected stream and, thus, segment A1 is played first, wherein at time 401, the end of segment A1, a user selection implicates Track B, and playback begins to switch to Track B, and as shown in FIG. 4A, segment A1 plays for the entire length of segment B1, as well as part of segment B2, wherein at time 401, the next segment start in Track B is segment B3, wherein summary B1 and summary B2 combined are not long enough to reach the start of segment B3, accordingly, to maintain a smooth experience for the user without having gaps in playback, idle content (in this instance, idle B1) is included in the Track B combined summary (in this instance, the beginning of the Track B combined summary) as filler so that the remaining time in segment B2 is filled and segment B3 begins directly after conclusion of the Track B summary in order to have a user friendly interaction when maintaining a smooth experience for the user without having gaps in playback, idle content (in this instance, idle B1) is included in the Track B combined summary (in this instance, the beginning of the Track B combined summary) as filler so that the remaining time in segment B2 is filled and segment B3 begins directly after conclusion of the Track B summary (see fig. 4 ¶ 44)
Re claim 55, the conflicting claims are not patentably distinct from each other because every limitation of claim 55 of the Instant Application is found in claims 1, 24, and 26 of the Patent No. 10,971,192, except the following limitation: “wherein creating the media summary based on the identified segments of interest comprises determining a time stamp data for each of the segments of interest, the media summary comprising the determined time stamp data.”
However, the reference of Vishnia explicitly teaches “wherein creating the media summary based on the identified segments of interest comprises determining a time stamp data for each of the segments of interest, the media summary comprising the determined time stamp data” (see fig. 2 ¶ 33 for creating the media summary based on the identified segments of interest comprises determining a time stamp data for each of the segments of interest, the media summary comprising the determined time stamp data (i.e.  the common timeline is depicted as four timelines, representing the visible playback of video 300 as it transitions among video content from Track A, Track B, Track A Summary, and Track B Summary. In general, when generating a video summary for a particular stream, the summary covers the content occurring between the time when the user last viewed the stream (or the beginning of the stream, if it has not yet been viewed) and the time when the particular stream will start being presented to the user as described in fig. 3 paragraph 35). It should be noted that the common timelines include the determined time stamp data for each of the segments of interest as shown in fig. 3)
Therefore, taking the combined teachings of Patent No. 10,971,192, PERIASWAMY, Song and Vishnia as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (summary) into the system of Patent No. 10,971,192 as taught by Vishnia.
Per claim 55, Patent No. 10,971,192, PERIASWAMY, Song and Vishnia are combined for the same motivation as set forth in claim 52 above.
Re claim 56, the conflicting claims are not patentably distinct from each other because every limitation of claim 56 of the Instant Application is found in claims 1, 24, and 26 of the Patent No. 10,971,192, except the following limitation: “wherein the at least one media stream comprises a plurality of video streams and wherein the media summary lacks video data from any of the video streams.”
However, the reference of PERIASWAMY explicitly teaches “wherein the at least one media stream comprises a plurality of video streams” (see ¶ 62 for the at least one media stream comprises a plurality of video streams (i.e. a plurality of image frames obtained from a plurality of image acquisition devices as described in figs. 2, 4 paragraph 64))
Therefore, taking the combined teachings of Patent No. 10,971,192, PERIASWAMY and Song as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate this feature (plurality of video streams) into the system of Patent No. 10,971,192 as taught by PERIASWAMY.
Per claim 56, Patent No. 10,971,192, PERIASWAMY and Song are combined for the same motivation as set forth in claim 52 above.
On the other hand, Vishnia discloses “and wherein the media summary lacks video data from any of the video streams” (see ¶ 36 for the media summary lacks video data from any of the video streams (i.e. in the event that more time is allocated to the summary than is needed, idle videos (discussed further below) or other filler can be included in the summary as shown in fig. 3). It should be noted that the summary lacks video data from any of the video streams since idle videos or other filler are not included in the summary yet) 
Therefore, taking the combined teachings of Patent No. 10,971,192, PERIASWAMY, Song and Vishnia as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (summary) into the system of Patent No. 10,971,192 as taught by Vishnia.
Per claim 56, Patent No. 10,971,192, PERIASWAMY, Song and Vishnia are combined for the same motivation as set forth in claim 52 above.
Claims 53 and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, and 26 of U.S. Patent No. 10,971,192, and further in view of PERIASWAMY et al. US Pub. No. 2020/0019790, and further in view of Song et al. US Pub. No. 2016/0299968, and further in view of Meaney et al. US Pub. No. 2010/0281383.
Re claim 53, the conflicting claims are not patentably distinct from each other because every limitation of claim 53 of the Instant Application is found in claims 1, 24, and 26 of the Patent No. 10,971,192, except the following limitation: “wherein the at least one media stream comprises a plurality of video streams and wherein the media summary comprises segments of interest containing video data and a header associated with each segment of interest and identifying a source of the associated segment of interest.”
However, the reference of PERIASWAMY explicitly teaches “wherein the at least one media stream comprises a plurality of video streams” (see ¶ 62 for the at least one media stream comprises a plurality of video streams (i.e. a plurality of image frames obtained from a plurality of image acquisition devices as described in figs. 2, 4 paragraph 64))
Therefore, taking the combined teachings of Patent No. 10,971,192, PERIASWAMY and Song as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate this feature (plurality of video streams) into the system of Patent No. 10,971,192 as taught by PERIASWAMY.
Per claim 53, Patent No. 10,971,192, PERIASWAMY and Song are combined for the same motivation as set forth in claim 52 above.
On the other hand, Meaney discloses “and wherein the media summary comprises segments of interest containing video data and a header associated with each segment of interest and identifying a source of the associated segment of interest” (see ¶ 253 for the media summary comprises segments of interest containing video data and a header associated with each segment of interest and identifying a source of the associated segment of interest (i.e. a media clip in the composite presentation also has in and out points that indicate the portion of the source media that defines the clip, and segment headers in the composite display area, for example, the user can have the media-editing application automatically associate source media having a file name that includes a scene number with the segment corresponding to that scene number as described in fig. 8 paragraphs 124-125, furthermore, the metadata includes a clip identifier, a reference to a source media, in and out points in the source media, and start and end times in the timeline as described in fig. 11 paragraph 146, moreover, the selection may be received through the selection of a UI item in the summary window (e.g., segment item 2930) or in the composite display area (e.g., segment header 3030) as described in figs. 29-30 paragraph 252))
Therefore, taking the combined teachings of Patent No. 10,971,192, PERIASWAMY, Song and Meaney as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (summary) into the system of Patent No. 10,971,192 as taught by Meaney.
One will be motivated to incorporate the above feature into the system of Patent No. 10,971,192 as taught by Meaney for the benefit of receiving (at 4210) a selection of a segment, wherein the selection may be received through the selection of a UI item in the summary window (e.g., segment item 2930) or in the composite display area (e.g., segment header 3030), wherein the selection input may be received from a cursor controller (e.g., a mouse, touchpad, trackpad, etc.), from a touchscreen (e.g., a user touching a UI item on a touchscreen), from keyboard input (e.g., a hotkey or key sequence), etc. in order to have a user friendly interaction when receiving a selection through the selection of a UI item in the summary window (e.g., segment item 2930) or in the composite display area (e.g., segment header 3030) (see figs. 29-30 ¶ 252)
Re claim 54, the conflicting claims are not patentably distinct from each other because every limitation of claim 54 of the Instant Application is found in claims 1, 24, and 26 of the Patent No. 10,971,192, except the following limitation: “wherein the header associated with each segment of interest further identifies a time stamp of the associated segment of interest.”
However, the reference of Meaney explicitly teaches “wherein the header associated with each segment of interest further identifies a time stamp of the associated segment of interest” (see ¶ 123 for the header associated with each segment of interest further identifies a time stamp of the associated segment of interest (i.e. a graphical representation of a media clip indicates a source media (e.g., a video file or audio file) and a start and end time in the composite presentation for the media clip, the start and end times in the composite media presentation are determined by looking at the timeline in the composite display area, display segment borders (i.e., boundaries) and segment headers in the composite display area, composite display area 810, for instance, is displaying segment borders 835 to visually indicate the dividing time between segments two, three, and four, as well as segment headers 840 for these segments as described in fig. 8 paragraphs 124-125))
Therefore, taking the combined teachings of Patent No. 10,971,192, PERIASWAMY, Song and Meaney as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (header) into the system of Patent No. 10,971,192 as taught by Meaney.
One will be motivated to incorporate the above feature into the system of Patent No. 10,971,192 as taught by Meaney for the benefit of receiving (at 4210) a selection of a segment, wherein the selection may be received through the selection of a UI item in the summary window (e.g., segment item 2930) or in the composite display area (e.g., segment header 3030), wherein the selection input may be received from a cursor controller (e.g., a mouse, touchpad, trackpad, etc.), from a touchscreen (e.g., a user touching a UI item on a touchscreen), from keyboard input (e.g., a hotkey or key sequence), etc. in order to have a user friendly interaction when receiving a selection through the selection of a UI item in the summary window (e.g., segment item 2930) or in the composite display area (e.g., segment header 3030) (see figs. 29-30 ¶ 252)
Claims 88 and 89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,971,192, and further in view of PERIASWAMY et al. US Pub. No. 2020/0019790.
Re claim 88, the conflicting claims are not patentably distinct from each other because every limitation of claim 88 of the Instant Application is found in claim 1 of the Patent No. 10,971,192, except the following limitation: “- obtaining an original media stream; - for a given portion of a plurality of portions of the media stream, determining an anomaly state associated with the given portion, the anomaly state being one of a plurality of possible anomaly states; and - storing a composite media stream in a memory, each of a plurality of portions of the composite media stream comprising a corresponding one of the portions of the original media stream and an indication of the anomaly state associated with the corresponding one of the portions of the original media stream.”
However, the reference of PERIASWAMY explicitly teaches “- obtaining an original media stream” (see ¶ 60 for obtaining an original media stream (i.e. obtaining or receiving a first image frame from a first image acquisition device as described in fig. 2 step 202)); “- for a given portion of a plurality of portions of the media stream, determining an anomaly state associated with the given portion, the anomaly state being one of a plurality of possible anomaly states” (see ¶ 64 for a given portion of a plurality of portions of the media stream, determining an anomaly state associated with the given portion, the anomaly state being one of a plurality of possible anomaly states (i.e. responsive to detection of an anomaly in a first image region of the first field of view, step 204 comprises identifying a second image acquisition device having a second field of view such that the first image region of the first field of view is also included within the second field of view as described in figs. 2, 4 paragraph 61). Also, see paragraphs 67-70); “and - storing a composite media stream in a memory, each of a plurality of portions of the composite media stream comprising a corresponding one of the portions of the original media stream and an indication of the anomaly state associated with the corresponding one of the portions of the original media stream” (see ¶s 61-64 for storing a composite media stream in a memory, each of a plurality of portions of the composite media stream comprising a corresponding one of the portions of the original media stream and an indication of the anomaly state associated with the corresponding one of the portions of the original media stream (i.e. identification of an anomaly at step 210 may involve combining the results of the anomaly detection based on the first image frame and anomaly detection based on the second image frame, identification of an anomaly at step 210 may involve a combination of first and second confidence scores respectively resulting from anomaly analysis of the first and second image frames as described in fig. 2 paragraph 70, furthermore, database 706, which database may comprise a repository of data that stores information correlating (i) image acquisition devices that have overlapping fields of view, (ii) specific field of view sub-regions that are common to a plurality of image acquisition devices as described in fig. 7 paragraph 92). Also, see fig. 4 paragraphs 67-69)
Therefore, taking the combined teachings of Patent No. 10,971,192 and PERIASWAMY as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate this feature (receive) into the system of Patent No. 10,971,192 as taught by PERIASWAMY.
One will be motivated to incorporate the above feature into the system of Patent No. 10,971,192 as taught by PERIASWAMY for the benefit of obtaining a first image frame from a first image acquisition device having field of view FOV1, and further that an anomaly was detected within an image region falling within region A of field of view FOV1, wherein step 204 would result in identification of a second image acquisition device having field of view FOV2 since field of view FOV2 also includes the image region A within which an anomaly has been detected, wherein the objective of step 204 is to identify a second camera or image acquisition device that has a field of view which covers the region in which the first camera or image acquisition device has already detected an anomaly in order to improve efficiency when using image frames from the second device for anomaly verification purposes (see fig. 2 ¶ 64)
Re claim 89, the conflicting claims are not patentably distinct from each other because every limitation of claim 89 of the Instant Application is found in claim 1 of the Patent No. 10,971,192, except the following limitation: “wherein the plurality of possible anomaly states includes at least one anomaly state indicative of an anomalous increase in motion, at least one anomaly state indicative of an anomalous decrease in motion and an anomaly state indicative of neither an anomalous increase in motion nor an anomalous decrease in motion.”
However, the reference of PERIASWAMY explicitly teaches “wherein the plurality of possible anomaly states includes at least one anomaly state indicative of an anomalous increase in motion, at least one anomaly state indicative of an anomalous decrease in motion and an anomaly state indicative of neither an anomalous increase in motion nor an anomalous decrease in motion” (see ¶s 67-69 for the plurality of possible anomaly states includes at least one anomaly state indicative of an anomalous increase in motion, at least one anomaly state indicative of an anomalous decrease in motion and an anomaly state indicative of neither an anomalous increase in motion nor an anomalous decrease in motion (i.e. the image analysis of said first image frame may be implemented based on any one or more image analysis algorithms, and may in an embodiment involve processing of image information using one or more neural networks configured to detect or identify anomalies, for example, motion detected across adjacent pixels and the direction of motion has been found to be particularly effective for identifying anomalies as described in fig. 1 paragraph 53, furthermore, step 306 thereafter involves analyzing pixel information within each sub-region in the received image frame—and generating an activity score for each sub-region, the activity score for each sub-region is an image analysis based score of activity (for example motion, movement or state change) detected within said sub-region as described in fig. 3 paragraph 73, moreover, step 308 thereafter comprises identification of existence of an anomaly or identification of “type” of a detected anomaly within an image sub-region which identification may in an embodiment be based on algorithmic or neural network based processing of one, more or all of the activity scores within the activity score matrix as described in fig. 3 paragraph 75))
Therefore, taking the combined teachings of Patent No. 10,971,192 and PERIASWAMY as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate this feature (motion) into the system of Patent No. 10,971,192 as taught by PERIASWAMY.
One will be motivated to incorporate the above feature into the system of Patent No. 10,971,192 as taught by PERIASWAMY for the benefit of having image analysis of said first image frame may be implemented based on any one or more image analysis algorithms, and may involve processing of image information using one or more neural networks configured to detect or identify anomalies, for example, motion detected across adjacent pixels and the direction of motion has been found to be particularly effective for identifying anomalies in order to improve efficiency when detecting or identifying anomalies (see fig. 1 ¶ 53)
Claim 90 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,971,192, and further in view of PERIASWAMY et al. US Pub. No. 2020/0019790, and further in view of Amon et al. U.S. Patent No. 9,615,087.
Re claim 90, the conflicting claims are not patentably distinct from each other because every limitation of claim 90 of the Instant Application is found in claim 1 of the Patent No. 10,971,192, except the following limitation: “wherein an anomalous increase in motion comprises a statistically abnormal increase in motion and wherein an anomalous decrease in motion comprises a statistically abnormal decrease in motion.”
However, the reference of Amon explicitly teaches “wherein an anomalous increase in motion comprises a statistically abnormal increase in motion and wherein an anomalous decrease in motion comprises a statistically abnormal decrease in motion” (see col. 6 lines 46-49, col. 7 lines 60-62, col. 8 lines 11-13 to 19-67, col. 9 lines 1-43 for an anomalous increase in motion comprises a statistically abnormal increase in motion and wherein an anomalous decrease in motion comprises a statistically abnormal decrease in motion (i.e. if the amount of data of a single frame lies far below the maximum RTP packet size, a small change within the video content will not be recognized by the first indicator, since the number of packets will not increase col. 8 lines 13-16, furthermore, the first indicator iANORP evaluates the current ANORP factor by comparing its value to the previously calculated ANORP factor threshold thANORP, a change is detected, if the current value exceeds the threshold, the second indicator iARPS has similar behaviour as it compares to current ARPS factor TARPS with the ARPS factor threshold thARPS, if one of the two indicators becomes true the current frame is marked as containing a content change as described in figs. 1-2 col. 9 lines 44-51))
Therefore, taking the combined teachings of Patent No. 10,971,192, PERIASWAMY and Amon as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (motion) into the system of Patent No. 10,971,192 as taught by Amon.
One will be motivated to incorporate the above feature into the system of Patent No. 10,971,192 as taught by Amon for the benefit of determining an ARPS factor by the average RTP packet size per frame and is used to detect smaller changes, like small moving objects, wherein if the amount of data of a single frame lies far below the maximum RTP packet size, a small change within the video content will not be recognized by the first indicator, since the number of packets will not increase, however, the RTP packet size will and this increase is also detected by the algorithm in order to ease the processing time when detecting the RTP packet size and the increase of the number of packets (see col. 8 lines 11-18)
Claim 93 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,971,192, and further in view of PERIASWAMY et al. US Pub. No. 2020/0019790, and further in view of Yoshikawa et al. U.S. Patent No. 7,836,476.
Re claim 93, the conflicting claims are not patentably distinct from each other because every limitation of claim 93 of the Instant Application is found in claim 1 of the Patent No. 10,971,192, except the following limitation: “wherein the original media stream is a video stream originating from a particular camera and wherein the composite media stream is stored in the memory in association with an identifier of the particular camera.
However, the reference of PERIASWAMY explicitly teaches “wherein the original media stream is a video stream originating from a particular camera” (see ¶s 61-64 for the original media stream is a video stream originating from a particular camera (i.e. obtaining or receiving a first image frame from a first image acquisition device as described in fig. 2 step 202 as described in fig. 2 paragraph 60, identification of an anomaly at step 210 may involve combining the results of the anomaly detection based on the first image frame and anomaly detection based on the second image frame, identification of an anomaly at step 210 may involve a combination of first and second confidence scores respectively resulting from anomaly analysis of the first and second image frames as described in fig. 2 paragraph 70, furthermore, database 706, which database may comprise a repository of data that stores information correlating (i) image acquisition devices that have overlapping fields of view, (ii) specific field of view sub-regions that are common to a plurality of image acquisition devices as described in fig. 7 paragraph 92). Also, see fig. 4 paragraphs 67-69)
Therefore, taking the combined teachings of Patent No. 10,971,192 and PERIASWAMY as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate this feature (camera) into the system of Patent No. 10,971,192 as taught by PERIASWAMY.
One will be motivated to incorporate the above feature into the system of Patent No. 10,971,192 as taught by PERIASWAMY for the benefit of obtaining a first image frame from a first image acquisition device having field of view FOV1, and further that an anomaly was detected within an image region falling within region A of field of view FOV1, wherein step 204 would result in identification of a second image acquisition device having field of view FOV2 since field of view FOV2 also includes the image region A within which an anomaly has been detected, wherein the objective of step 204 is to identify a second camera or image acquisition device that has a field of view which covers the region in which the first camera or image acquisition device has already detected an anomaly in order to improve efficiency when using image frames from the second device for anomaly verification purposes (see fig. 2 ¶ 64)
On the other hand, Yoshikawa discloses “and wherein the composite media stream is stored in the memory in association with an identifier of the particular camera” (see fig. 1 col. 9 lines 49-67, col. 10 lines 1-12, col. 15 lines 11-16 for the composite media stream is stored in the memory in association with an identifier of the particular camera (i.e. each of the address tables #1, #2, . . . has stored therein index information corresponding to one content or one of segments defined by dividing one content at each lapse of a time for example (will be referred to as "program", "chapter", "scene" or the like in this embodiment), and address information on a camera 50 corresponding to the index information, in the address table #1, address information on the camera 50 on the network 110 is correlated with index information corresponding to a content or a program, chapter, scene or the like in the content as shown in FIG. 5, this address table is a piece of information preset (or set at a time later than the preparation of a content) correspondingly to the details of a content to be recorded to the disc 90 for example in the course of the content preparation as described in fig. 5 col. 15 lines 17-30). Also, see col. 15 lines 46-57)
Therefore, taking the combined teachings of Patent No. 10,971,192, PERIASWAMY and Yoshikawa as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (identifier) into the system of Patent No. 10,971,192 as taught by Yoshikawa.
One will be motivated to incorporate the above feature into the system of Patent No. 10,971,192 as taught by Yoshikawa for the benefit of using the storage capacity of a data base 62 that has recorded therein address tables correlated with disc IDS for example, wherein FIG. 5 illustrates, as a typical example, an address table #1 corresponding to a disc ID [001], wherein as shown, each of the address tables #1, #2, . . . has stored therein index information corresponding to one content or one of segments defined by dividing one content at each lapse of a time for example (will be referred to as "program", "chapter", "scene" or the like in this embodiment), and address information on a camera 50 corresponding to the index information, wherein in the address table #1, address information on the camera 50 on the network 110 is correlated with index information corresponding to a content or a program, chapter, scene or the like in the content as shown in FIG. 5, wherein this address table is a piece of information preset (or set at a time later than the preparation of a content) correspondingly to the details of a content to be recorded to the disc 90 for example in the course of the content preparation in order to improve efficiency (see fig. 5 col. 15 lines 13-30)
Claims 130 and 131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,971,192, and further in view of PERIASWAMY et al. US Pub. No. 2020/0019790, and further in view of Xu et al. US Pub. No. 2014/0355895.
Re claim 130, the conflicting claims are not patentably distinct from each other because every limitation of claim 130 of the Instant Application is found in claim 1 of the Patent No. 10,971,192, except the following limitation: “further comprising monitoring statistics about the portions of the original media stream associated with each of the anomaly states.”
However, the reference of Xu explicitly teaches “further comprising monitoring statistics about the portions of the original media stream associated with each of the anomaly states” (see ¶ 34 for monitoring statistics about the portions of the original media stream associated with each of the anomaly states (i.e. received video frames are then monitored for a transition in the motion instability state by comparing a first level of instability associated with a first subset of the received frames with a second level of instability associated with a second subset of the received frames, in other words, at least two motion instability assessments are made based on two windows spanning some number of frames within different portions of the received video as described at operation 335 of fig. 3 paragraph 33, furthermore, in the event that m is larger than n, a plurality of instability scores determined at operation 430 may be reduced to a statistic indicative all the scores accumulated over the motion jitter value count threshold m, this statistic may then be compared against the instability level threshold to determine the initial instability state as described at operation 430 of fig. 4 paragraph 35))
Therefore, taking the combined teachings of Patent No. 10,971,192, PERIASWAMY and Xu as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (statistics) into the system of Patent No. 10,971,192 as taught by Xu.
One will be motivated to incorporate the above feature into the system of Patent No. 10,971,192 as taught by Xu for the benefit of determining an initial video motion instability state and monitoring for transitions in the instability state, wherein with each additional input frame, the number of jitter values buffered is compared against a predetermined jitter value count threshold (m) to conditionally branch between a first algorithm for determining an initial video motion instability state and a second algorithm for monitoring video motion instability state transitions, wherein the motion instability score may be determined over some number of subsets with the m jitter values, wherein depending on the number of jitter values in the subset relative to the jitter value count threshold m, any number of instability scores may be generated, wherein where m and n are equal for example, one instability score determined may be thresholded to determine the initial instability state, wherein in the event that m is larger than n, a plurality of instability scores determined may be reduced to a statistic indicative all the scores accumulated over the motion jitter value count threshold m, wherein this statistic may then be compared against the instability level threshold to determine the initial instability state in order to improve efficiency when determining a plurality of instability scores which may be reduced to a statistic indicative all the scores accumulated over the motion jitter value count threshold m, wherein this statistic may then be compared against the instability level threshold to determine the initial instability state (see fig. 4 ¶ 35)
Re claim 131, the conflicting claims are not patentably distinct from each other because every limitation of claim 131 of the Instant Application is found in claim 1 of the Patent No. 10,971,192, except the following limitation: “further comprising monitoring the absolute or relative number of portions of the original media stream associated with each of the anomaly states.”
However, the reference of Xu explicitly teaches “further comprising monitoring the absolute or relative number of portions of the original media stream associated with each of the anomaly states” (see ¶ 33 for monitoring the absolute or relative number of portions of the original media stream associated with each of the anomaly states (i.e. received video frames are then monitored for a transition in the motion instability state by comparing a first level of instability associated with a first subset of the received frames with a second level of instability associated with a second subset of the received frames, in other words, at least two motion instability assessments are made based on two windows spanning some number of frames within different portions of the received video as described at operation 335 of fig. 3))
Therefore, taking the combined teachings of Patent No. 10,971,192, PERIASWAMY and Xu as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (monitoring) into the system of Patent No. 10,971,192 as taught by Xu.
One will be motivated to incorporate the above feature into the system of Patent No. 10,971,192 as taught by Xu for the benefit of monitoring received video frames for a transition in the motion instability state by comparing a first level of instability associated with a first subset of the received frames with a second level of instability associated with a second subset of the received frames, wherein in other words, at least two motion instability assessments are made based on two windows spanning some number of frames within different portions of the received video in order to improve efficiency when continually monitoring transitions over all the received video frames with application of video stabilization tracking detected video motion instability transitions (see fig. 3 ¶ 33)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 44, 45, 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over PERIASWAMY et al. (US 2020/0019790 A1)(hereinafter PERIASWAMY), and further in view of Song et al. (US 2016/0299968 A1)(hereinafter Song).
Re claim 32, PERIASWAMY discloses a computer-implemented media processing method, comprising: - obtaining at least one media stream (see ¶ 60 for obtaining at least one media stream (i.e. obtaining or receiving a first image frame from a first image acquisition device as described in fig. 2 step 202)); - determining an anomaly state associated with each of the at least one media stream (see ¶ 64 for determining an anomaly state associated with each of the at least one media stream (i.e. responsive to detection of an anomaly in a first image region of the first field of view, step 204 comprises identifying a second image acquisition device having a second field of view such that the first image region of the first field of view is also included within the second field of view as described in figs. 2, 4 paragraph 61)); - identifying segments of interest of each of the at least one media stream based on the anomaly state associated with each of the at least one media stream (see ¶s 67-68 for identifying segments of interest of each of the at least one media stream based on the anomaly state associated with each of the at least one media stream (i.e. step 202 resulted in obtaining a first image frame from a first image acquisition device having field of view FOV1, and further that an anomaly was detected within an image region falling within region A of field of view FOV1, step 204 would result in identification of a second image acquisition device having field of view FOV2 since field of view FOV2 also includes the image region A within which an anomaly has been detected as described in fig. 2 paragraph 64). Also, see paragraphs 69-70)
PERIASWAMY fails to explicitly teach and - creating a media summary based on the identified segments of interest of the at least one media stream. However, the reference of Song explicitly teaches and - creating a media summary based on the identified segments of interest of the at least one media stream (see ¶ 64 for creating a media summary based on the identified segments of interest of the at least one media stream (i.e. the segment score 122 for each segment 116 of the media content item can be used to generate a summary by selecting one or more of the media content segments 116 using the segment scores 122 as described in fig. 1 paragraph 62))
Therefore, taking the combined teachings of PERIASWAMY and Song as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (summary) into the system of PERIASWAMY as taught by Song.
One will be motivated to incorporate the above feature into the system of PERIASWAMY as taught by Song for the benefit of using the segment score 122 for each segment 116 of the media content item to generate a summary by selecting one or more of the media content segments 116 using the segment scores 122, wherein a number of media content segments 116 having a maximum total score may be selected with or without using a budget parameter, such as and without limitation a desired number of media content segments 116, a desired duration of the summary 126, etc. in order to ease the processing time when generating a summary by selecting one or more of the media content segments 116 using the segment scores 122 (see fig. 1 ¶ 62)
Re claim 44, the combination of PERIASWAMY and Song as discussed in claim 32 above discloses all the claimed limitations but fails to explicitly teach wherein the at least one media stream comprises at least one video stream and wherein creating a media summary based on the identified segments of interest of the at least one media stream comprises concatenating the identified segments of interest of the at least one media stream. However, the reference of Song explicitly teaches wherein the at least one media stream comprises at least one video stream and wherein creating a media summary based on the identified segments of interest of the at least one media stream comprises concatenating the identified segments of interest of the at least one media stream (see ¶ 62 for the at least one media stream comprises at least one video stream and wherein creating a media summary based on the identified segments of interest of the at least one media stream comprises concatenating the identified segments of interest of the at least one media stream (i.e. the summary 126 may be generated by concatenating segments 116 with u.sub.i≠0 in chronological order as described in fig. 1 paragraph 64))
Therefore, taking the combined teachings of PERIASWAMY and Song as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (summary) into the system of PERIASWAMY as taught by Song.
Per claim 44, PERIASWAMY and Song are combined for the same motivation as set forth in claim 32 above. 
Re claim 45, the combination of PERIASWAMY and Song as discussed in claim 32 above discloses all the claimed limitations but fails to explicitly teach wherein the at least one media stream comprises at least one video stream and wherein creating a media summary based on the identified segments of interest of the at least one media stream comprises combining the identified segments of interest of the at least one media stream with an identifier of the media stream associated with each of the segments of interest. However, the reference of Song explicitly teaches wherein the at least one media stream comprises at least one video stream and wherein creating a media summary based on the identified segments of interest of the at least one media stream comprises combining the identified segments of interest of the at least one media stream with an identifier of the media stream associated with each of the segments of interest (see ¶ 64 for the at least one media stream comprises at least one video stream and wherein creating a media summary based on the identified segments of interest of the at least one media stream comprises combining the identified segments of interest of the at least one media stream with an identifier of the media stream associated with each of the segments of interest (i.e. a similarity score 122 for a given media content segment 116 provides a measure of similarity between the media content segment 116 of the media content item 112 and the descriptive information, e.g., title, 102, the scores for segments 116 can be used by summary generator 124 to generate summary 126 as described in fig. 1 paragraph 33, furthermore, the segment score 122 for each segment 116 of the media content item can be used to generate a summary by selecting one or more of the media content segments 116 using the segment scores 122 as described in fig. 1 paragraph 62). Also, see fig. 4 paragraphs 67-68, 74-76)
Therefore, taking the combined teachings of PERIASWAMY and Song as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (summary) into the system of PERIASWAMY as taught by Song.
 Per claim 45, PERIASWAMY and Song are combined for the same motivation as set forth in claim 32 above. 
  Re claim 47, the combination of PERIASWAMY and Song as discussed in claim 32 above discloses all the claim limitations with additional claimed feature taught by PERIASWAMY wherein the at least one media stream comprises at least one video stream, wherein the method further comprising receiving at least one anomaly state output stream conveying the anomaly state associated with each of the at least one video stream (see ¶s 55-57 for the at least one media stream comprises at least one video stream, wherein the method further comprising receiving at least one anomaly state output stream conveying the anomaly state associated with each of the at least one video stream (i.e. step 106 comprises generating an anomaly notification or an anomaly confirmation in response to the results of the verification analysis (at step 104) confirming the existence of the anomaly previously detected at step 102  as shown in fig. 1 paragraph 58). Also, see figs. 2, 4 paragraphs 64, 68-70)
Re claim 49, the combination of PERIASWAMY and Song as discussed in claim 32 above discloses all the claimed limitations but fails to explicitly teach further comprising storing the media summary in memory. However, the reference of Song explicitly teaches further comprising storing the media summary in memory (see ¶ 76 for storing the media summary in memory (i.e. at step 426, a summary, e.g., summary 126, is generated using the at least one media content segment 116 selected at step 424, the generated summary may be transmitted to one or more user computing devices for presentation at the one or more user computing devices as shown in fig. 4). Thus, it should be noted that the generated media summary has to be stored in memory of the user computer device 504 before the user computer device 504 transmits the generated media summary to the one or more user computing devices which also has/have to store the generated media summary before presentation at the one or more user computing devices as shown in fig. 5 paragraphs 78-79)
Therefore, taking the combined teachings of PERIASWAMY and Song as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (summary) into the system of PERIASWAMY as taught by Song.
 Per claim 49, PERIASWAMY and Song are combined for the same motivation as set forth in claim 32 above.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over PERIASWAMY et al. (US 2020/0019790 A1)(hereinafter PERIASWAMY) as applied to claims 32, 44, 45, 47 and 49 above, and further in view of Song et al. (US 2016/0299968 A1)(hereinafter Song), and further in view of MEREDITH et al. (US 2017/0111674 A1)(hereinafter MEREDITH).
Re claim 34, the combination of PERIASWAMY and Song as discussed in claim 32 above discloses all the claim limitations with additional claimed feature taught by PERIASWAMY wherein the at least one media stream comprises a plurality of video streams containing video data and received from a plurality of cameras (see ¶ 62 for the at least one media stream comprises a plurality of video streams containing video data and received from a plurality of cameras (i.e. a plurality of image frames obtained from a plurality of image acquisition devices as described in figs. 2, 4 paragraph 64))
PERIASWAMY fails to explicitly teach and wherein the media summary comprises video data from at least two cameras in the plurality of cameras. However, the reference of MEREDITH explicitly teaches and wherein the media summary comprises video data from at least two cameras in the plurality of cameras (see ¶s 21-22 for (summaries of the feeds from one or more of the multiple cameras as described in fig. 1 paragraph 20))
Therefore, taking the combined teachings of PERIASWAMY, Song and MEREDITH as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (summary) into the system of PERIASWAMY as taught by MEREDITH.
One will be motivated to incorporate the above feature into the system of PERIASWAMY as taught by MEREDITH for the benefit of receiving, at a broadcast image processor, from a broadcast event, a plurality of camera feeds, wherein the camera feeds each comprise an image of the broadcast event from a different angle, storing, by the broadcast image processor, data generated by the plurality of camera feeds in a buffer for a predetermined period of time, generating, by the broadcast image processor, a summary of selectable options associated with the plurality of camera feeds to a media processor in order to ease the processing time when receiving, at a broadcast image processor, from a broadcast event, a plurality of camera feeds (see ¶ 12)
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over PERIASWAMY et al. (US 2020/0019790 A1)(hereinafter PERIASWAMY) as applied to claims 32, 44, 45, 47 and 49 above, and further in view of Song et al. (US 2016/0299968 A1)(hereinafter Song), and further in view of Schmouker et al. (US 2009/0142033 A1)(hereinafter Schmouker).
Re claim 50, the combination of PERIASWAMY and Song as discussed in claim 32 above discloses all the claimed limitations but fails to explicitly teach wherein the at least one media stream comprises at least one video stream and wherein the media summary is a video summary, the method further comprising playing back the video summary on a display. However, the reference of Schmouker explicitly teaches wherein the at least one media stream comprises at least one video stream and wherein the media summary is a video summary, the method further comprising playing back the video summary on a display (see ¶s 69, 72 for the at least one media stream comprises at least one video stream and wherein the media summary is a video summary, the method further comprising playing back the video summary on a display (i.e. playing back the video summary on a display as described in fig. 1 paragraph 73). Also, see paragraphs 77, 80)
Therefore, taking the combined teachings of PERIASWAMY, Song and Schmouker as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (playing back) into the system of PERIASWAMY as taught by Schmouker.
One will be motivated to incorporate the above feature into the system of PERIASWAMY as taught by Schmouker for the benefit of transmitting, as the audio/video data is received, the data to the processor 17 which constructs the summary in live mode so that the summary is available when the device switches back to playback mode, wherein the summary data is portions of the incoming video stream repeating the important moments of the transmitted event, wherein the data is recorded as it is received, only the addresses of the pointers or markers are stored so as to play back only the important scenes when viewing the summary in order to ease the processing time when playing back only the important scenes when viewing the summary (see ¶s 69, 73)
Claims 51, 52, 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over PERIASWAMY et al. (US 2020/0019790 A1)(hereinafter PERIASWAMY) as applied to claims 32, 44, 45, 47 and 49 above, and further in view of Song et al. (US 2016/0299968 A1)(hereinafter Song), and further in view of Vishnia et al. (US 2017/0374120 A1)(hereinafter Vishnia).
Re claim 51, the combination of PERIASWAMY and Song as discussed in claim 32 above discloses all the claimed limitations but fails to explicitly teach wherein the at least one media stream comprises at least one video stream, the method further comprising simultaneously playing back the video summary and the at least one video stream from which the video summary was created on a display. However, the reference of Vishnia explicitly teaches wherein the at least one media stream comprises at least one video stream, the method further comprising simultaneously playing back the video summary and the at least one video stream from which the video summary was created on a display (see ¶s 19, 35, 37 for the at least one media stream comprises at least one video stream, the method further comprising simultaneously playing back the video summary and the at least one video stream from which the video summary was created on a display (i.e. playing video 300 transitions to a video summary of unseen content 310 from Track B (Track B summary 315), which includes the content that occurred while the user was watching Track A, as well as content in Track B that will occur while the Track B summary 315 is being shown as described in fig. 3 paragraph 36). Thus,   simultaneously playing back a video summary of unseen content 310 from Track B (Track B summary 315), which includes the content that occurred while the user was watching Track A, as well as content in Track B that will occur while the Track B summary 315 is being shown as described in fig. 3)
Therefore, taking the combined teachings of PERIASWAMY, Song and Vishnia as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (simultaneously) into the system of PERIASWAMY as taught by Vishnia.
One will be motivated to incorporate the above feature into the system of PERIASWAMY as taught by Vishnia for the benefit of playing video 300 transitions to a video summary of unseen content 310 from Track B (Track B summary 315), which includes the content that occurred while the user was watching Track A, as well as content in Track B that will occur while the Track B summary 315 is being shown, wherein the length of the video summary 315 can be determined by, for example, identifying and adding up the length of individual portions of the summary 315 that will be compiled into the full summary 315 for presentation to the user in order to ease the processing time and have a user friendly interaction (see fig. 3 ¶ 36)
Re claim 52, the combination of PERIASWAMY and Song as discussed in claim 32 above discloses all the claim limitations with additional claimed feature taught by PERIASWAMY wherein the at least one media stream comprises a plurality of video streams (see ¶ 62 for the at least one media stream comprises a plurality of video streams (i.e. a plurality of image frames obtained from a plurality of image acquisition devices as described in figs. 2, 4 paragraph 64))
PERIASWAMY fails to explicitly teach and wherein the media summary comprises a video summary including interleaved segments of interest from the plurality of video streams. However, the reference of Vishnia explicitly teaches and wherein the media summary comprises a video summary including interleaved segments of interest from the plurality of video streams (see ¶s 43-45 for the media summary comprises a video summary including interleaved segments of interest from the plurality of video streams (i.e. summary A1, summary B1, etc. include interleaved segments of interest from the plurality of video streams as shown in fig. 4))
Therefore, taking the combined teachings of PERIASWAMY, Song and Vishnia as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (summary) into the system of PERIASWAMY as taught by Vishnia.
One will be motivated to incorporate the above feature into the system of PERIASWAMY as taught by Vishnia for the benefit of depicting two examples of a user watching the video presentation of FIG. 4A and switching between Tracks A and B at different times during playback, wherein in Example 1, playback begins with Track A as the selected stream and, thus, segment A1 is played first, wherein at time 401, the end of segment A1, a user selection implicates Track B, and playback begins to switch to Track B, and as shown in FIG. 4A, segment A1 plays for the entire length of segment B1, as well as part of segment B2, wherein at time 401, the next segment start in Track B is segment B3, wherein summary B1 and summary B2 combined are not long enough to reach the start of segment B3, accordingly, to maintain a smooth experience for the user without having gaps in playback, idle content (in this instance, idle B1) is included in the Track B combined summary (in this instance, the beginning of the Track B combined summary) as filler so that the remaining time in segment B2 is filled and segment B3 begins directly after conclusion of the Track B summary in order to have a user friendly interaction when maintaining a smooth experience for the user without having gaps in playback, idle content (in this instance, idle B1) is included in the Track B combined summary (in this instance, the beginning of the Track B combined summary) as filler so that the remaining time in segment B2 is filled and segment B3 begins directly after conclusion of the Track B summary (see fig. 4 ¶ 44)
Re claim 55, the combination of PERIASWAMY and Song as discussed in claim 32 above discloses all the claimed limitations but fails to explicitly teach wherein creating the media summary based on the identified segments of interest comprises determining a time stamp data for each of the segments of interest, the media summary comprising the determined time stamp data. However, the reference of Vishnia explicitly teaches wherein creating the media summary based on the identified segments of interest comprises determining a time stamp data for each of the segments of interest, the media summary comprising the determined time stamp data (see fig. 2 ¶ 33 for creating the media summary based on the identified segments of interest comprises determining a time stamp data for each of the segments of interest, the media summary comprising the determined time stamp data (i.e.  the common timeline is depicted as four timelines, representing the visible playback of video 300 as it transitions among video content from Track A, Track B, Track A Summary, and Track B Summary. In general, when generating a video summary for a particular stream, the summary covers the content occurring between the time when the user last viewed the stream (or the beginning of the stream, if it has not yet been viewed) and the time when the particular stream will start being presented to the user as described in fig. 3 paragraph 35). It should be noted that the common timelines include the determined time stamp data for each of the segments of interest as shown in fig. 3)
Therefore, taking the combined teachings of PERIASWAMY, Song and Vishnia as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (summary) into the system of PERIASWAMY as taught by Vishnia.
Per claim 55, PERIASWAMY, Song and Vishnia are combined for the same motivation as set forth in claim 52 above.
Re claim 56, the combination of PERIASWAMY, Song and Vishnia as discussed in claim 55 above discloses all the claim limitations with additional claimed feature taught by PERIASWAMY wherein the at least one media stream comprises a plurality of video streams (see ¶ 62 for the at least one media stream comprises a plurality of video streams (i.e. a plurality of image frames obtained from a plurality of image acquisition devices as described in figs. 2, 4 paragraph 64))
PERIASWAMY fails to explicitly teach and wherein the media summary lacks video data from any of the video streams. However, the reference of Vishnia explicitly teaches and wherein the media summary lacks video data from any of the video streams (see ¶ 36 for the media summary lacks video data from any of the video streams (i.e. in the event that more time is allocated to the summary than is needed, idle videos (discussed further below) or other filler can be included in the summary as shown in fig. 3). It should be noted that the summary lacks video data from any of the video streams since idle videos or other filler are not included in the summary yet) 
Therefore, taking the combined teachings of PERIASWAMY, Song and Vishnia as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (summary) into the system of PERIASWAMY as taught by Vishnia.
Per claim 56, PERIASWAMY, Song and Vishnia are combined for the same motivation as set forth in claim 52 above.
Claims 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over PERIASWAMY et al. (US 2020/0019790 A1)(hereinafter PERIASWAMY) as applied to claims 32, 44, 45, 47 and 49 above, and further in view of Song et al. (US 2016/0299968 A1)(hereinafter Song), and further in view of Meaney et al. (US 2010/0281383 A1)(hereinafter Meaney).
Re claim 53, the combination of PERIASWAMY and Song as discussed in claim 32 above discloses all the claim limitations with additional claimed feature taught by PERIASWAMY wherein the at least one media stream comprises a plurality of video streams (see ¶ 62 for the at least one media stream comprises a plurality of video streams (i.e. a plurality of image frames obtained from a plurality of image acquisition devices as described in figs. 2, 4 paragraph 64))
PERIASWAMY fails to explicitly teach and wherein the media summary comprises segments of interest containing video data and a header associated with each segment of interest and identifying a source of the associated segment of interest. However, the reference of Meaney explicitly teaches and wherein the media summary comprises segments of interest containing video data and a header associated with each segment of interest and identifying a source of the associated segment of interest (see ¶ 253 for the media summary comprises segments of interest containing video data and a header associated with each segment of interest and identifying a source of the associated segment of interest (i.e. a media clip in the composite presentation also has in and out points that indicate the portion of the source media that defines the clip, and segment headers in the composite display area, for example, the user can have the media-editing application automatically associate source media having a file name that includes a scene number with the segment corresponding to that scene number as described in fig. 8 paragraphs 124-125, furthermore, the metadata includes a clip identifier, a reference to a source media, in and out points in the source media, and start and end times in the timeline as described in fig. 11 paragraph 146, moreover, the selection may be received through the selection of a UI item in the summary window (e.g., segment item 2930) or in the composite display area (e.g., segment header 3030) as described in figs. 29-30 paragraph 252))
Therefore, taking the combined teachings of PERIASWAMY, Song and Meaney as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (summary) into the system of PERIASWAMY as taught by Meaney.
One will be motivated to incorporate the above feature into the system of PERIASWAMY as taught by Meaney for the benefit of receiving (at 4210) a selection of a segment, wherein the selection may be received through the selection of a UI item in the summary window (e.g., segment item 2930) or in the composite display area (e.g., segment header 3030), wherein the selection input may be received from a cursor controller (e.g., a mouse, touchpad, trackpad, etc.), from a touchscreen (e.g., a user touching a UI item on a touchscreen), from keyboard input (e.g., a hotkey or key sequence), etc. in order to have a user friendly interaction when receiving a selection through the selection of a UI item in the summary window (e.g., segment item 2930) or in the composite display area (e.g., segment header 3030) (see figs. 29-30 ¶ 252)
Re claim 54, the combination of PERIASWAMY, Song and Meaney as discussed in claim 53 above discloses all the claimed limitations but fails to explicitly teach wherein the header associated with each segment of interest further identifies a time stamp of the associated segment of interest. However, the reference of Meaney explicitly teaches wherein the header associated with each segment of interest further identifies a time stamp of the associated segment of interest (see ¶ 123 for the header associated with each segment of interest further identifies a time stamp of the associated segment of interest (i.e. a graphical representation of a media clip indicates a source media (e.g., a video file or audio file) and a start and end time in the composite presentation for the media clip, the start and end times in the composite media presentation are determined by looking at the timeline in the composite display area, display segment borders (i.e., boundaries) and segment headers in the composite display area, composite display area 810, for instance, is displaying segment borders 835 to visually indicate the dividing time between segments two, three, and four, as well as segment headers 840 for these segments as described in fig. 8 paragraphs 124-125))
Therefore, taking the combined teachings of PERIASWAMY, Song and Meaney as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (header) into the system of PERIASWAMY as taught by Meaney.
One will be motivated to incorporate the above feature into the system of PERIASWAMY as taught by Meaney for the benefit of receiving (at 4210) a selection of a segment, wherein the selection may be received through the selection of a UI item in the summary window (e.g., segment item 2930) or in the composite display area (e.g., segment header 3030), wherein the selection input may be received from a cursor controller (e.g., a mouse, touchpad, trackpad, etc.), from a touchscreen (e.g., a user touching a UI item on a touchscreen), from keyboard input (e.g., a hotkey or key sequence), etc. in order to have a user friendly interaction when receiving a selection through the selection of a UI item in the summary window (e.g., segment item 2930) or in the composite display area (e.g., segment header 3030) (see figs. 29-30 ¶ 252)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 88 and 89 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PERIASWAMY et al. (US 2020/0019790 A1)(hereinafter PERIASWAMY).
Re claim 88, PERIASWAMY discloses a computer-implemented media processing method, comprising: - obtaining an original media stream (see ¶ 60 for obtaining an original media stream (i.e. obtaining or receiving a first image frame from a first image acquisition device as described in fig. 2 step 202)); - for a given portion of a plurality of portions of the media stream, determining an anomaly state associated with the given portion, the anomaly state being one of a plurality of possible anomaly states (see ¶ 64 for a given portion of a plurality of portions of the media stream, determining an anomaly state associated with the given portion, the anomaly state being one of a plurality of possible anomaly states (i.e. responsive to detection of an anomaly in a first image region of the first field of view, step 204 comprises identifying a second image acquisition device having a second field of view such that the first image region of the first field of view is also included within the second field of view as described in figs. 2, 4 paragraph 61). Also, see paragraphs 67-70); and - storing a composite media stream in a memory, each of a plurality of portions of the composite media stream comprising a corresponding one of the portions of the original media stream and an indication of the anomaly state associated with the corresponding one of the portions of the original media stream (see ¶s 61-64 for storing a composite media stream in a memory, each of a plurality of portions of the composite media stream comprising a corresponding one of the portions of the original media stream and an indication of the anomaly state associated with the corresponding one of the portions of the original media stream (i.e. identification of an anomaly at step 210 may involve combining the results of the anomaly detection based on the first image frame and anomaly detection based on the second image frame, identification of an anomaly at step 210 may involve a combination of first and second confidence scores respectively resulting from anomaly analysis of the first and second image frames as described in fig. 2 paragraph 70, furthermore, database 706, which database may comprise a repository of data that stores information correlating (i) image acquisition devices that have overlapping fields of view, (ii) specific field of view sub-regions that are common to a plurality of image acquisition devices as described in fig. 7 paragraph 92). Also, see fig. 4 paragraphs 67-69)
Re claim 89, PERIASWAMY as discussed in claim 88 above discloses all the claim limitations with additional claimed feature wherein the plurality of possible anomaly states includes at least one anomaly state indicative of an anomalous increase in motion, at least one anomaly state indicative of an anomalous decrease in motion and an anomaly state indicative of neither an anomalous increase in motion nor an anomalous decrease in motion (see ¶s 67-69 for the plurality of possible anomaly states includes at least one anomaly state indicative of an anomalous increase in motion, at least one anomaly state indicative of an anomalous decrease in motion and an anomaly state indicative of neither an anomalous increase in motion nor an anomalous decrease in motion (i.e. the image analysis of said first image frame may be implemented based on any one or more image analysis algorithms, and may in an embodiment involve processing of image information using one or more neural networks configured to detect or identify anomalies, for example, motion detected across adjacent pixels and the direction of motion has been found to be particularly effective for identifying anomalies as described in fig. 1 paragraph 53, furthermore, step 306 thereafter involves analyzing pixel information within each sub-region in the received image frame—and generating an activity score for each sub-region, the activity score for each sub-region is an image analysis based score of activity (for example motion, movement or state change) detected within said sub-region as described in fig. 3 paragraph 73, moreover, step 308 thereafter comprises identification of existence of an anomaly or identification of “type” of a detected anomaly within an image sub-region which identification may in an embodiment be based on algorithmic or neural network based processing of one, more or all of the activity scores within the activity score matrix as described in fig. 3 paragraph 75))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over PERIASWAMY et al. (US 2020/0019790 A1)(hereinafter PERIASWAMY) as applied to claims 88-89 above, and further in view of Amon et al. (US 9,615,087 B2)(hereinafter Amon).
Re claim 90, PERIASWAMY as discussed in claim 89 above discloses all the claimed limitations but fails to explicitly teach wherein an anomalous increase in motion comprises a statistically abnormal increase in motion and wherein an anomalous decrease in motion comprises a statistically abnormal decrease in motion. However, the reference of Amon explicitly teaches wherein an anomalous increase in motion comprises a statistically abnormal increase in motion and wherein an anomalous decrease in motion comprises a statistically abnormal decrease in motion (see col. 6 lines 46-49, col. 7 lines 60-62, col. 8 lines 11-13 to 19-67, col. 9 lines 1-43 for an anomalous increase in motion comprises a statistically abnormal increase in motion and wherein an anomalous decrease in motion comprises a statistically abnormal decrease in motion (i.e. if the amount of data of a single frame lies far below the maximum RTP packet size, a small change within the video content will not be recognized by the first indicator, since the number of packets will not increase col. 8 lines 13-16, furthermore, the first indicator iANORP evaluates the current ANORP factor by comparing its value to the previously calculated ANORP factor threshold thANORP, a change is detected, if the current value exceeds the threshold, the second indicator iARPS has similar behaviour as it compares to current ARPS factor TARPS with the ARPS factor threshold thARPS, if one of the two indicators becomes true the current frame is marked as containing a content change as described in figs. 1-2 col. 9 lines 44-51))
Therefore, taking the combined teachings of PERIASWAMY and Amon as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (motion) into the system of PERIASWAMY as taught by Amon.
One will be motivated to incorporate the above feature into the system of PERIASWAMY as taught by Amon for the benefit of determining an ARPS factor by the average RTP packet size per frame and is used to detect smaller changes, like small moving objects, wherein if the amount of data of a single frame lies far below the maximum RTP packet size, a small change within the video content will not be recognized by the first indicator, since the number of packets will not increase, however, the RTP packet size will and this increase is also detected by the algorithm in order to ease the processing time when detecting the RTP packet size and the increase of the number of packets (see col. 8 lines 11-18)
Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over PERIASWAMY et al. (US 2020/0019790 A1)(hereinafter PERIASWAMY) as applied to claims 88-89 above, and further in view of Yoshikawa et al. (US 7,836,476 B2)(hereinafter Yoshikawa).
Re claim 93, PERIASWAMY as discussed in claim 88 above discloses all the claim limitations with additional claimed feature wherein the original media stream is a video stream originating from a particular camera (see ¶s 61-64 for the original media stream is a video stream originating from a particular camera (i.e. obtaining or receiving a first image frame from a first image acquisition device as described in fig. 2 step 202 as described in fig. 2 paragraph 60, identification of an anomaly at step 210 may involve combining the results of the anomaly detection based on the first image frame and anomaly detection based on the second image frame, identification of an anomaly at step 210 may involve a combination of first and second confidence scores respectively resulting from anomaly analysis of the first and second image frames as described in fig. 2 paragraph 70, furthermore, database 706, which database may comprise a repository of data that stores information correlating (i) image acquisition devices that have overlapping fields of view, (ii) specific field of view sub-regions that are common to a plurality of image acquisition devices as described in fig. 7 paragraph 92). Also, see fig. 4 paragraphs 67-69)
PERIASWAMY fails to explicitly teach and wherein the composite media stream is stored in the memory in association with an identifier of the particular camera. However, the reference of Yoshikawa explicitly teaches and wherein the composite media stream is stored in the memory in association with an identifier of the particular camera (see fig. 1 col. 9 lines 49-67, col. 10 lines 1-12, col. 15 lines 11-16 for the composite media stream is stored in the memory in association with an identifier of the particular camera (i.e. each of the address tables #1, #2, . . . has stored therein index information corresponding to one content or one of segments defined by dividing one content at each lapse of a time for example (will be referred to as "program", "chapter", "scene" or the like in this embodiment), and address information on a camera 50 corresponding to the index information, in the address table #1, address information on the camera 50 on the network 110 is correlated with index information corresponding to a content or a program, chapter, scene or the like in the content as shown in FIG. 5, this address table is a piece of information preset (or set at a time later than the preparation of a content) correspondingly to the details of a content to be recorded to the disc 90 for example in the course of the content preparation as described in fig. 5 col. 15 lines 17-30). Also, see col. 15 lines 46-57)
Therefore, taking the combined teachings of PERIASWAMY and Yoshikawa as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (identifier) into the system of PERIASWAMY as taught by Yoshikawa.
One will be motivated to incorporate the above feature into the system of PERIASWAMY as taught by Yoshikawa for the benefit of using the storage capacity of a data base 62 that has recorded therein address tables correlated with disc IDS for example, wherein FIG. 5 illustrates, as a typical example, an address table #1 corresponding to a disc ID [001], wherein as shown, each of the address tables #1, #2, . . . has stored therein index information corresponding to one content or one of segments defined by dividing one content at each lapse of a time for example (will be referred to as "program", "chapter", "scene" or the like in this embodiment), and address information on a camera 50 corresponding to the index information, wherein in the address table #1, address information on the camera 50 on the network 110 is correlated with index information corresponding to a content or a program, chapter, scene or the like in the content as shown in FIG. 5, wherein this address table is a piece of information preset (or set at a time later than the preparation of a content) correspondingly to the details of a content to be recorded to the disc 90 for example in the course of the content preparation in order to improve efficiency (see fig. 5 col. 15 lines 13-30)
Claims 130 and 131 are rejected under 35 U.S.C. 103 as being unpatentable over PERIASWAMY et al. (US 2020/0019790 A1)(hereinafter PERIASWAMY) as applied to claims 88-89 above, and further in view of Xu et al. (US 2014/0355895 A1)(hereinafter Xu).
Re claim 130, PERIASWAMY as discussed in claim 88 above discloses all the claimed limitations but fails to explicitly teach further comprising monitoring statistics about the portions of the original media stream associated with each of the anomaly states. However, the reference of Xu explicitly teaches further comprising monitoring statistics about the portions of the original media stream associated with each of the anomaly states (see ¶ 34 for monitoring statistics about the portions of the original media stream associated with each of the anomaly states (i.e. received video frames are then monitored for a transition in the motion instability state by comparing a first level of instability associated with a first subset of the received frames with a second level of instability associated with a second subset of the received frames, in other words, at least two motion instability assessments are made based on two windows spanning some number of frames within different portions of the received video as described at operation 335 of fig. 3 paragraph 33, furthermore, in the event that m is larger than n, a plurality of instability scores determined at operation 430 may be reduced to a statistic indicative all the scores accumulated over the motion jitter value count threshold m, this statistic may then be compared against the instability level threshold to determine the initial instability state as described at operation 430 of fig. 4 paragraph 35))
Therefore, taking the combined teachings of PERIASWAMY and Xu as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (statistics) into the system of PERIASWAMY as taught by Xu.
One will be motivated to incorporate the above feature into the system of PERIASWAMY as taught by Xu for the benefit of determining an initial video motion instability state and monitoring for transitions in the instability state, wherein with each additional input frame, the number of jitter values buffered is compared against a predetermined jitter value count threshold (m) to conditionally branch between a first algorithm for determining an initial video motion instability state and a second algorithm for monitoring video motion instability state transitions, wherein the motion instability score may be determined over some number of subsets with the m jitter values, wherein depending on the number of jitter values in the subset relative to the jitter value count threshold m, any number of instability scores may be generated, wherein where m and n are equal for example, one instability score determined may be thresholded to determine the initial instability state, wherein in the event that m is larger than n, a plurality of instability scores determined may be reduced to a statistic indicative all the scores accumulated over the motion jitter value count threshold m, wherein this statistic may then be compared against the instability level threshold to determine the initial instability state in order to improve efficiency when determining a plurality of instability scores which may be reduced to a statistic indicative all the scores accumulated over the motion jitter value count threshold m, wherein this statistic may then be compared against the instability level threshold to determine the initial instability state (see fig. 4 ¶ 35)
Re claim 131, PERIASWAMY as discussed in claim 88 above discloses all the claimed limitations but fails to explicitly teach further comprising monitoring the absolute or relative number of portions of the original media stream associated with each of the anomaly states. However, the reference of Xu explicitly teaches further comprising monitoring the absolute or relative number of portions of the original media stream associated with each of the anomaly states (see ¶ 33 for monitoring the absolute or relative number of portions of the original media stream associated with each of the anomaly states (i.e. received video frames are then monitored for a transition in the motion instability state by comparing a first level of instability associated with a first subset of the received frames with a second level of instability associated with a second subset of the received frames, in other words, at least two motion instability assessments are made based on two windows spanning some number of frames within different portions of the received video as described at operation 335 of fig. 3))
Therefore, taking the combined teachings of PERIASWAMY and Xu as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (monitoring) into the system of PERIASWAMY as taught by Xu.
One will be motivated to incorporate the above feature into the system of PERIASWAMY as taught by Xu for the benefit of monitoring received video frames for a transition in the motion instability state by comparing a first level of instability associated with a first subset of the received frames with a second level of instability associated with a second subset of the received frames, wherein in other words, at least two motion instability assessments are made based on two windows spanning some number of frames within different portions of the received video in order to improve efficiency when continually monitoring transitions over all the received video frames with application of video stabilization tracking detected video motion instability transitions (see fig. 3 ¶ 33)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
8/16/2022
/JOSE M. MESA/
Examiner
Art Unit 2484


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484